765 So.2d 94 (2000)
Joseph Edward ROWE, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D99-1902.
District Court of Appeal of Florida, First District.
May 15, 2000.
Joseph Edward Rowe, petitioner, pro se.
Louis A. Vargas, General Counsel, and Gary L. Grant, Assistant General Counsel, Department of Corrections, Tallahassee, for respondent.
PER CURIAM.
Joseph Edward Rowe filed a petition for writ of habeas corpus, challenging the adequacy of certain gain-time awards. The circuit court summarily denied relief, finding that Rowe had failed to demonstrate the exhaustion of administrative remedies, failed to allege a right to immediate release, and failed to show that a motion for postconviction relief would not provide an adequate remedy. We conclude, however, that Rowe's allegations were sufficient to make a prima facie showing of exhaustion, and that although he incorrectly denominated his petition as seeking habeas corpus relief, the circuit court should have treated it as seeking relief by writ of mandamus. See Ashley v. Moore, 746 So.2d 584 (Fla. 1st DCA 1999); Woullard v. Bishop, 734 So.2d 1151 (Fla. 1st DCA 1999). Finally, inasmuch as Rowe did not challenge his criminal conviction and sentence, a motion for postconviction relief would not provide an adequate remedy in this instance.
Accordingly, the order summarily denying Rowe's petition is hereby quashed, and the matter is remanded to the circuit court for further proceedings.
MINER, BENTON and BROWNING, JJ., concur.